DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-8 and 21-32 in the reply filed on 2/24/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 32, “one of nodes” lacks sufficient antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 21-22, 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAZAKI et al. (US 2006/0042756) in view of HAYASHI et al. (CN101276742, cited by Applicants).
Re Claims 1 and 21, MIYAZAKI et al. teaches a system comprising: a tank 11 configured to contain a first liquid 12; a tube coupled to the tank (the arrow next to 13, Fig. 1); a cooler 31 and a 
Re Claims 1 and 21, MIYAZAKI et al. does not appear to teach the cooler to cover the tube.
However, it is well known in the art to provide a cooler covering a tube. For example, HAYASHI et al. teaches to provide a conveying tube 130 which has a cooler 125/133 for cooling. Thus, it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the system of MIYAZAKI et al. and to provide a cooler covering the tube as taught by HAYASHI et al. to cool a tube in a known way, noting that MIYAZAKI already suggests an arrangement in its heat exchanger (Fig. 2). 
Re Claims 2 and 24-25, HAYASHI et al. teaches a water-cooling spiral hose 133 around a tube 125.
Re Claim 3, HAYASHI et al. teaches a condenser 125, and tube 130 goes inside the condenser.
Re Claim 4, MIYAZAKI et al. teaches a pump 14 coupled to the cooler 31 and concentration, and is expected to move liquid.
Re Claims 5 and 24-25, it would be obvious to provide multiple pumps for providing motive force to a fluid to flow through the system as well as a cooling fluid to flow through the condensing system.
Re Claims 6 and 31, it is expected and obvious to provide a processor to control the components and operate without requiring human intervention.
Re Claim 7, no additional structure is claimed, and a water cooler reads on it if the water is not in it. Furthermore, it would be obvious to substitute an air-cooler as a suitable equivalent in cooling using a fluid condenser. Re Claim 8, fans are well known to cool a component and it would be obvious to use a fan instead of a liquid coolant in a condenser. Re Claim 26, 133 is a spiral hose.

Re Claim 29, 133 is the spiral hose and 125 is the condenser covering a tube (at least the portions in housing 125).
Re Claim 30, it is obvious to provide valves for control of fluids and for easier maintenance.
Re Claim 32, the tube is expected to receive liquid, and changes in size is considered to require only ordinary skill in the art (MPEP 2144.04 (IV-A)) and expected during routine experimentation by one having ordinary skill in the art.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711